Case 2:15-cv-00724-MAK Document 384 Filed 12/31/18 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Carol Rougvie, et al., : CIVIL ACTION No. 15-724
Plaintiffs, :

V.

Ascena Retail Group, Inc., et al.,
Defendants.
PLAINTIFFS’ RESPONSE TO NOTICE OF TIME RECORDS SUBMISSION IN
SUPPORT OF FEE PETITION (DOC. NO. 346) BY OBJECTORS
ANDREA KALLAY, ROBERT GALLAGHER, REBECCA JOINER,
DAVID LEGENDRE, YANETSY LOOR, DIANA AMAYA,
TERRI HOLCOMB, EMILY MOHR AND DORLENE GOLDMAN

Plaintiffs Carol Rougvie, Marguerite Sinkler Gilder, Caroline Mansour, Melinda
Mehigan, Fonda Kubiak, Carol Cowhey, Kara Bell, and Tiffany Bolton (the “Plaintiffs”),
through counsel, file this Response to the Notice of Time Records Submission in Support of Fee
Petition (Doc. No. 346) by Objectors Andrea Kallay, Robert Gallagher, Rebecca Joiner, David
Legendre, Yanetsy Loor, Diana Amaya, Terri Holcomb, Emily Mohr And Dorlene Goldman
(“Kallay Objectors”).

I Introduction

Plaintiffs do not seek to relitigate the matters set forth in their December 7, 2018,
Response to the Kallay Objectors’ Fee Petition (Dkt. 351).' Instead Plaintiffs seek to briefly
expand on their opposition to the Kallay Objectors’ Fee Petition now that the Kallay Objectors’
counsel have submitted their time records.

Pertinently, while Plaintiffs oppose the Kallay Objectors’ fee petition in total, even

assuming arguendo that the Kallay Objectors conferred a benefit to the class worthy of any

 

' Plaintiffs incorporate those arguments by reference here.
Case 2:15-cv-00724-MAK Document 384 Filed 12/31/18 Page 2 of 9

award of fees related to their opposition to the reversionary interest, the Kallay Objectors’ time
records suggest that precious little time was spent on the objection for which they seek fees. The
Kallay Objectors’ lodestar and ultimate fee award should only relate to the time spent on their

* Plaintiffs noted previously, in their Response to

allegedly “successful” reversionary objection.
the Kallay Objectors’ fee petition, that they expected that the Kallay Objectors’ time records
would reveal that much of the Kallay Objectors’ time was not spent on this issue. The Kallay
Objectors’ time records confirm as much.
Il. Time Actually Spent on the Reverter Issue

Plaintiffs’ review of the Kallay Objector’s time entries reveals time entries totaling
approximately 6.4. hours that actually refer to their opposition to the reversionary interest. Dkt.
367, at p. 8, 76, 78, 84, 216, 241, 257. Meanwhile, the Kallay Objectors’ seek attorneys fees for
extensive time before the official objection period was even open (and the Settlement Agreement
even consummated), after the reversionary issue became moot, as well as after this Court had
ruled on the Kallay Objectors’ objections. For example, multiple time entries reference the
Kallay Objectors’ appeal which the Kallay Objectors voluntarily dismissed. Dkt. 367, at p. 163,
168, 216, 257. Of course, their appeal did not benefit the class.

In many cases, the time entries explicitly relate to a Multidistrict Litigation Panel hearing,
a related case management conference, or otherwise relate to the lawsuits that the Kallay
Objectors filed against Justice in other jurisdictions (e.g., Perez v. Tween Brands, Inc., No. 14-

CV-001119, Oh. Ct. of Com. PL, Lake Cnty.). E.g., Dkt. 367, at p. 8, 9, 12, 21, 22, 23, 28, 42,

57, 238, 239, 255.

 

* See In re: Petrobas Securities Litigation, 320 F. Supp. 3d 597, 601 (S.D.N.Y. 2018) (where the majority
of the objector’s objections dealt with unsuccessful arguments, the Court granted a fee equivalent to 10% of
lodestar); see generally Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990).

2
Case 2:15-cv-00724-MAK Document 384 Filed 12/31/18 Page 3 of 9

In other cases, context suggests that the time is not related to the reverter issue. In fact,
the Kallay Objectors seek fees for huge sums of time spent before the Settlement Agreement was
finalized and made publically available. By way of example, the Dworken & Bernstein firm
alone has well over twenty pages of billing entries that predate September 24, 2015, when the
Settlement Agreement (which was not even finalized until September 23, 2015) was docketed.
Id, at 9-32. By way of another example, Mr. Morosoff seeks 51 hours for fees related to work

he performed before the Settlement Agreement was docketed.’ Id. at 238-40.

While the Kallay Objectors’ attorneys were provided a preliminary Term Sheet prior to
September 24, 2015 (on or about July 30, 2015), even then the Term Sheet was not a final
agreement and the majority of their challenges to the Term Sheet had nothing to do with the
reverter provision. Dkt. 346, 44-57 (a seven-plus page letter objecting to the Term Sheet

involved just half a page of discussion on the reverter issue).

In addition, the letter makes clear that the Kallay Objectors themselves were not then
objecting to the Term Sheet (nor does it suggest that they had even seen the Term Sheet). To the
contrary, the letter was explicitly written on behalf of the Kallay Objectors’ counsel. Id. at 44
(“This letter is written on behalf of counsel in the [various other Ascena lawsuits that were filed
by the Kallay Objectors’ attorneys].”). While a class member can indeed object to a class action
settlement (and, in some cases, obtain fees for their efforts), an attorney alone cannot do so. See
generally Fed. R. Civ. P. 23(e)(5) (“Any class member may object to the proposal if it requires

court approval under this subdivision (e).”) (emphasis added).* Thus, even beyond the fact that

 

° Mr. Deem is an exception to this pattern. His submitted time entries address time spent only from
September 24, 2015 onward.

“ If the law were to the contrary, any attorney could review a class action settlement, raise “problems” with
the settlement (no settlement is perfect), and then request fees if a single one of those objections bore an ounce of

3
Case 2:15-cv-00724-MAK Document 384 Filed 12/31/18 Page 4 of 9

the Term Sheet objections were mostly unrelated to the reverter issue, such time is completely
non-compensable. Further, the letter does not pose an objection to any proposal pending before
the Court? (as is required for an objection to be lodged per Rule 23) and was filed on behalf of
counsel, not any Class Member(s) (which is also required by Rule 23).° At its most basic, if the
Kallay Objectors’ attorneys are due any fees, the award must be tied to the time related to their
clients’ actual formal objections to the Settlement Agreement and only then in relation to the

time spent on the reverter issue.

Iii. Exemplary Time Entries Which are Overly Vague or Otherwise Unrelated to the
Kallay Objectors’ Alleged Benefit to the Class

Massive swathes of the Kallay Objectors’ time records are unduly vague and, given that

the vast majority of the Kallay Objectors’ objections were unsuccessful and that the Kallay

Objectors were involved in unrelated litigation with the Defendants in this case (including the

MDL challenge), this is particularly problematic. A non-exhaustive sampling of these vague

time entries and/or those which do not evince a relationship to the reversionary objection are as
follows:’

e “Deadlines.” 2.0 hours. Dkt. 367, at 147.

e “Conv. with PJP re: strategy going forward.” 1.0 hour. Jd. at 66.

e “Conv. with FAB re: strategy.” 1.0 hour. Jd.

e “Conv w/ FAB and PJB re strategy going forward.” 0.5 hour. Jd. at 68.

 

fruit. That would be contrary to Rule 23 as well as conventional principles of standing and the functioning of class
actions generally.

° The Term Sheet predated the fully executed Settlement Agreement.

° Relatedly, there is no indication that the Kallay Objectors (ie., the Class Members themselves) even
reviewed the Term Sheet at this juncture.

’ This list does not seek to address the time entries which explicitly concern the Kallay Objectors’ work on
the MDL, their unsuccessful appeal to the Third Circuit, or the time these Objectors’ attorneys spent on their own
suits against Ascena which were filed in other jurisdictions. While that work was not related to the Kallay Objectors
alleged benefit to the class here, Plaintiffs already addressed time entries which, on their face, relate to those
unrelated matters supra at p. 2-3.
Case 2:15-cv-00724-MAK Document 384 Filed 12/31/18 Page 5 of 9

“Meeting w/ client” 1.0 hour. Jd. at 240.

“Email from Gold re: strategy.” 0.2 hour. Jd. at 34.

“Email from AMS to Co-Counsel re: next steps.” 0.4 hour. Jd. at 35.

“Summary of Motion for Reconsideration.” 4.5 hours.® Jd. at 152.

“Emails with Goetz, PIP & NTF re: Visa/Mastercard settlement.” 0.1 hour. Jd. at 144.
“Voucher research.” 7.0 hours.’ Jd. at 47.

“Emails [among the Kallay Objectors’ counsel] re: need to figure out next steps.” 0.3
hours. Id. at 35.

Numerous entries related to the fact that the Kallay Objectors, following the fairness
hearing, filed a Supplemental Brief (Dkt. 173) which addressed issues unrelated to the
reverter. At least 20.5 hours. Jd. at 138-143, 234.

“Call w/ co-counsel re: next steps.” 1.0 hour. Jd. at 36.

“Call w/ co-counsel re: next steps.” 2.0 hours. Jd.at 37.

“Call w/ PJP & Gold re strategy.” 0.2 hours. Jd at 27.

“Call w/ PJP re strategy.” 0.2 hours. Id.

“Review of case/developments.” 1.0 hour. Jd. at 38.

“Review emails from co counsel and opposing counsel re stay, Rougvie settlement, etc.”
0.3 hours. Jd. at 255.

“Conv. with PJP re: follow up from conference call with co-counsel.” 0.7 hours. Jd. at
69.

“Call w co counsel, NTF PJP et al; follow up conf.; extensive review of Shelley’s
motion; edits; re-drafting.” 7.0 hours. Jd. at 42.

“Emails with PJB re: cases.” 0.1 hour. Jd. at 48.

“Emails with FAB re: cases.” 0.1 hour. Jd.

 

* The Motion for Reconsideration at issue was filed by Class Counsel. Dkt. 188. The Motion did not relate

to the reverter issue. Further, the brief in support of the Motion for Reconsideration amounted to less than four
pages. While different attorneys may work at different paces, summarizing a three-and-a-half page brief should
not take anywhere approaching four-and-a-half hours. 22 other time entries refer to the Motion for
Reconsideration, which (again) was completely unrelated to the, at that juncture, already addressed reverter issue.
Dkt. 367, at p. 150-52, 160, 162-64.

° The Kallay Objectors’ opposition to the voucher relief, like most of their other objections, was found to

be meritless by this Court. Such objections conferred no benefit to the class.

5
Case 2:15-cv-00724-MAK Document 384 Filed 12/31/18 Page 6 of 9

e “Conv. with FAB re: follow up from conference call with co-counsel.” 0.7 hours. Jd. at
70.

e “Conv. with client.” 0.6 hour. Jdat 71.

e “Review of Dan Goetz statement of law, send thoughts on same to SMF for research.”
1.0 hour. Jd. at 138.

e “Additional research on objections to Class Action Settlements in the Third Circuit.” 8.0
hours. Jd. at 14.

e “Email w/ Caiafa.” 0.2 hours. Jd. at 240.

e “[{E]}mails with counsel (0.2); Email with Morosoff (0.2).” 0.4 hours. Jd. at 245.

e “Work on objection”, “work related to objection,” or “work re objection.” 20.0 hours
total. Jd. at 72, 73, 82, 83, 86, 90, 95, 106.

e “Research for drafting objection.” 4.8 hours. Jd. at 81.

e “Research on cases where court denied preliminary approval of a class settlement and
why [total time spent on assignment].” 11.0 hours. Jd. at p. 40.

e “Find cases where court DENIED preliminary approval of a class settlement, and why.”
4.5 hours. Jd. at 41.

e “Summary of court’s final approval order.” 9.0 hours.'” Id. at 149.

e “Draft research request.” 0.2 hour. /d.at 69.

e “Conf. call with co-counsel.” 1.0 hour. Jd.

e “Call with objection co-counsel.” 0.5 hour. Jd. at 129.

e “Emails with Caiafa, jk re response to request.” 0.1 hour. Jd. at 183.

e “Call with client.” 0.4 hours. Jd. at 103.

e “Call with client.” 0.3 hours. Jd. at 99.

No doubt some of the Kallay Objectors’ time entries are, as alluded to above, related to
their objections to the settlement. However, even then, other than the approximately 6.4 hours

related to the reverter issue, those time entries do not indicate what objection(s) the time was

 

'° Beyond vagueness, nine hours summarizing a court order is highly suspect. Elsewhere, a single attorney
billed 21.5 hours reviewing briefs related to other Objectors’ objections and creating a memo summarizing same.
Dkt. 367, at p. 260-261.
Case 2:15-cv-00724-MAK Document 384 Filed 12/31/18 Page 7 of 9

spent on. As Class Counsel has noted previously, the vast majority of the Kallay Objectors’

' In fact, while one of the Kallay Objectors’ attorneys argued at the

objections were meritless.’
Fairness Hearing, those arguments did not focus on the reverter issue. Rather, at the hearing, the
Kallay Objectors focused on other matters which this Court consequently rejected and thus
provided no benefit to the Class (i.e., the assertion that the potential damages were higher than
Class Counsel’s estimates such that the Settlement was allegedly unreasonable; that further
discovery was needed; that the claims process was overly burdensome; and that the voucher
relief was improper). N.T. Fairness Hearing, at p.132-46, 159-63.’
IV. Conclusion

Accordingly, while Plaintiffs continue to oppose the Kallay Objectors’ assertion that they

are due any fee award, to the extent that this Court decides to award them attorneys’ fees,

Plaintiffs respectfully submit that review of the Kallay Objectors’ time records confirms that a

substantial reduction of their lodestar is due.

 

'! The issue of reversion is not a novel or complex one. While courts have come to differing conclusions as
to whether a reversionary interest is objectionable, this is a well tread area of the law. In fact, counsel from the
Center for Class Action Fairness similarly objected to the reversionary provision and billed but a fraction of the time
that the Kallay Objectors’ did — while litigating a great number of other additional issues such as disgorgement, a
matter of first impression before this Court. See Rose v. Bank of Am. Corp., 5:11-CV-02390-EJD, 2015 WL
2379562, at *3 (N.D. Cal. May 18, 2015) (denying objector fees and noting that the objector’s $393,311.24 fee
request, which is far less than that petitioned for here, “appear[ed] extraordinarily high”); see also In re Rite Aid
Corp. Sec, Litig., 396 F.3d 294, 301 (3d Cir. 2005), as amended (Feb. 25, 2005) (even under a percentage of the
fund approach, the fee award should reflect the “efficiency” of counsel); Park v. Thomson Corp., 633 F.Supp. 2d 8,
12 (S.D.N.Y. 2009) (“[A] district court can exclude excessive and unreasonable hours from its fee computation by
making an across-the-board reduction in the amount of hours.”) (internal quotation marks omitted).

2 Time entries related to the Fairness Hearing amounted to at least ten hours. Dkt. 367, at 91, 92, 94, 116-
131.
Case 2:15-cv-00724-MAK Document 384 Filed 12/31/18 Page 8 of 9

Respectfully submitted,

Date: December 31, 2018 BY: /s/ Kevin E. Raphael
William Pietragallo, II, Esquire
Kevin E. Raphael, Esquire
PIETRAGALLO GORDON ALFANO
BOSICK & RASPANTI, LLP
1818 Market Street, Suite 3402
Philadelphia, PA 19103
Tel: 215.320.6200
WP @pietragallo.com
KER@pietragallo.com

MANSOUR GAVIN LPA
ERNEST MANSOUR, ESQ.
ANTHONY COYNE, ESQ.
BRENDON P. FRIESEN, ESQ.
emansour@mgegmlpa.com
acoyne@mggmlpa.com
bfriesen@mggmlpa.com

1001 Lakeside Avenue, Suite 1400
Cleveland, OH 44114

(216) 523-1500

EDWARD J. WESTLOW, ESQ.
Bank of America Center

1111 East Main Street, 16th Floor
Richmond, VA 23219-3532

(804) 780-0305

ROBERT MANSOUR, ESQ.
23611 Chagrin Blvd., Suite 270
Beachwood, Ohio 44122

(216) 514-3127
Rmansour@competitivetitle.com

Attorneys for Plaintiffs
Case 2:15-cv-00724-MAK Document 384 Filed 12/31/18 Page 9 of 9

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

Carol Rougvie, et al.,
Plaintiffs, : NO. 2:15-cv-00724-MAK
Vv. |
Ascena Retail Group, Inc., et al.,
Defendants.
CERTIFICATE OF SERVICE
I hereby certify that on December 31, 2018, I caused a true and correct copy of the

foregoing to be served upon all counsel of record via the Court’s electronic case filing system.

/s/ Kevin E. Raphael
I.D. No. 72673
1818 Market Street, Suite 3402
Philadelphia, PA 19103
(215) 320-6200

Attorney for Plaintiffs
